DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 states the limitation “a fourth conductive layer on the second dielectric, wherein the first dielectric has a first dielectric thickness between the first conductive layer and the third conductive layer, wherein the second dielectric has a second dielectric thickness between the second conductive layer and the fourth conductive layer, and wherein the second dielectric thickness is greater than the first dielectric thickness.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 9 states the limitation “wherein a fourth conductive layer is disposed on the second dielectric layer, wherein the first dielectric has a first dielectric thickness between the first conductive layer and the third conductive layer, wherein the second dielectric has a second dielectric thickness between the second conductive layer and the fourth conductive layer, and wherein the second dielectric thickness is greater than the first dielectric thickness.”  This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 18 states the limitation “wherein the first and second dielectrics are combined to form a second dielectric thickness between the first conductive layer and the third conductive layer, and wherein the second dielectric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,252,176 B1 (Kuramochi).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847